t c memo united_states tax_court robert coco and laureen coco petitioners v commissioner of internal revenue respondent docket no filed date ronald j cohen for petitioners robin l peacock for respondent memorandum opinion gerber judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice continued - - agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this case is before the court on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted filed pursuant to rule respondent asserts that petitioners failed to state a claim in their amended petition seeking review of a denial of a request for abatement under sec_6404 the amended petition was filed with this court pursuant to sec_6404 the premise of the motion is that sec_6404 does not provide authority for respondent to abate interest assessed against petitioners for tax_year accordingly respondent asserts that there is no factual or legal basis for the court to grant the requested relief petitioners resided in monroe new york at the time they filed their petition background petitioners filed a petition with this court in to contest deficiencies for tax years and docket no the parties filed a stipulation of settled issues in that case and an agreed decision was entered on date continued and procedure - - the decision reflected that petitioners were liable for a deficiency of dollar_figure for and dollar_figure for petitioners contacted respondent during the latter part of and early part of to obtain a notice of assessment or statement of tax due in date respondent apparently indicated that he would notify petitioners as to the tax_liability due and petitioners should await such notification approximately years later respondent advised petitioners of his intention to levy for the amounts due and owing for and petitioners paid the tax interest and penalty in date petitioners filed a claim_for_refund and request for abatement form on date respondent sent a letter to petitioners in which respondent approved an abatement of interest of dollar_figure for tax_year the letter stated that an abatement for tax_year was justified because respondent delayed in notifying petitioners of the and tax_liabilities between date and date the letter further indicated that interest could not be abated for the tax_year because sec_6064 empowers i r s to abate interest for tax years after therefore tax_year is excluded from any actions on date respondent mailed to petitioners a final_determination disallowing petitioners claim_for_abatement of q4e- interest under sec_6404 for the tax_year respondent noted that sec_6404 authorizes interest abatement only for tax years beginning after petitioners filed a timely petition and amended petition for review of respondent’s denial of their request for abatement of interest in their amended petition petitioners allege that respondent should have abated interest because of respondent’s year delay in providing petitioners with a notice of assessment or statement of tax for respondent filed the instant motion ’ asserting that the abatement of interest for tax_year was properly denied on the ground that respondent lacks the authority to abate interest for the tax_year petitioners filed an opposition to respondent’s motion petitioners contend that this court has absolute authority to consider any refusal of abatement of interest under sec_6404 further petitioners argue that congress did not intend to deny a taxpayer the opportunity for an abatement of interest for taxable years ending before date discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted the court granted leave to file respondent’s motion to dismiss for failure to state a claim - - generally we may dismiss a petition for failure to state a claim upon respondent’s motion when it appears beyond doubt that petitioners can prove no set of facts in support of their claim which would entitle them to relief see 355_us_41 677_f2d_676 8th cir boyce v commissioner tcmemo_1996_439 affd 122_f3d_1069 9th cir arredondo v commissioner tcmemo_1996_185 sec_6404 redesignated as sub sec_6404 enacted by sec_302 of the taxpayer bill of right sec_2 tbor2 publaw_104_168 110_stat_1457 provides the tax_court with authority to review the commissioner’s denial of a taxpayer’s request for abatement of interest the tax_court has jurisdiction to review whether the commissioner’s refusal to abate interest was an abuse_of_discretion see sec_6404 petitioners’ request for abatement of interest is based upon sec_6404 sec_6404 provides that the commissioner may abate interest attributable to unreasonable error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial_act sec_6404 wa sec_3 in sec_6404 e was amended under sec_301 of tbor2 publaw_104_168 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts this amendment however applies to interest accruing with respect to deficiencies or payments for tax years beginning after continued - - enacted under the tax_reform_act_of_1986 tra publaw_99_ sec_1563 100_stat_2762 and applies to interest accruing with respect to deficiencies or payments for tax years beginning after date see tra sec_1563 100_stat_2762 petitioners argue that congress did not intend to deny abatement of interest applications for taxable years prior to to the contrary the statutory history of sec_6404 e is clear that the commissioner does not have the authority to grant a request for abatement of interest under sec_6404 e for tax years ending prior to this court as well as several other courts has held that sec_6404 applies only to taxable years beginning after date see magqnone v united_states 902_f2d_192 2d cir goettee v commissioner tcmemo_1997_454 mounts v united_states aftr 2d ustc par s d w va mcmullen v united_states cl_ct respondent did not have the authority to grant a request for abatement made pursuant to sec_6404 for the taxable_year and accordingly respondent did not abuse his discretion in denying the request for abatement continued date therefore the amendment is inapplicable to the instant case see 112_tc_19 n conclusion for the reasons set forth above we hold that petitioners have failed to state a claim for which relief can be granted and we shall grant respondent’s motion in so holding we have carefully considered remaining arguments made by petitioners for a result contrary to that expressed herein and to the extent not discussed above we consider those arguments to be without merit to reflect the foregoing an appropriate order and decision will be entered
